TOBRINER, J.
This case raises the same issue as that posed in Estate of Chichernea, ante, p. 83 [57 Cal.Rptr. 135, 424 P.2d 687], and is controlled by our decision in that ease. Accordingly, we affirm the judgment of the trial court entered pursuant to its finding that Rumania extends reciprocal inheritance rights to citizens of the United States.
Traynor, C. J., McComb, J., Peters, J., Burke, J., Sullivan, J., and Schauer, J.,* concurred.

Retired Associate Justice of the Supreme Court sitting under assignment by the Chairman of the Judicial Council.